Title: From James Madison to Edmund Randolph, 22 July 1788
From: Madison, James
To: Randolph, Edmund


My Dear SirNew York July 22. [1788]
The inclosed papers will give you a view of the business in the Convention at Poughkepsie. It is not as yet certain that the ratification will take any final shape that can make New York immediately a member of the new Union. The opponents can not come to that point without yielding a compleat victory to the federalists, which must be a severe sacrifice of their pride. It is supposed too that some of them, would not be displeased at seeing a bar to the pretensions of this City to the first meeting of the New Government. On the other side, the zeal for an unconditional ratification is not a little increased by contrary wishes.
There have been no late arrivals from Europe: nor any news from any other Quarter.
Don’t omit sending me the papers containing the series of letters announced in a late one. Yr. Affecte friend
Js. Madison Jr
 